Title: To Thomas Jefferson from La Lande, 9 July 1788
From: Lalande, Joseph Jérôme Le Français de
To: Jefferson, Thomas


          
            
              Monsieur
            
            au College royal le 9 juillet 1788
          
          Pardonnés si j’abuse encore de votre indulgence et de votre politesse pour obtenir un Eclaircissement qui interesse un de mes parens:
          M. De Meurnand, qui a servi les etats unis, m’a chargé de sa procuration pour recevoir la rente qui lui est due. M.de Bouvignon lui a ecrit que vous esperiés recevoir des ordres pour faire payer ces interets dans ce mois-ci. Souffrez que je vous supplie de me faire savoir par un simple billet s’il y a quelque Esperance prochaine.
          Permettes aussi que je vous demande vos ordres pour l’angleterre ou je suis sur le point de me rendre et que je vous prie de presenter mes respects à mon illustre confrere qui
          
            
              Eripuit cœlo fulmen, mox Sceptra tyrannis
            
          
          Je suis avec respect Monsieur Votre tres humble et tres obeissant serviteur
          
            De La Lande de fac. des Sciences
          
         